Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 
Detailed Action
This is a non-final office action is for application 16/122,552 in response to amendments and arguments filed 12/07/2020. Claims 1-20 are pending and are examined below. Claims 5, 14 and 20 are currently amended. 

Response to Arguments
Applicant’s arguments, see pgs. 6-11, filed 12/07/2020, with respect to the rejection(s) of claims 5, 14 and 20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aleman-Meza (Context-Aware Semantic Association Ranking, see attached NPL reference).
Applicant's arguments filed 12/07/2020, with respect to the rejection(s) of claims 1, 10 and 16 under 35 USC § 103 have been fully considered but they are not persuasive. 
Applicant argues that Bahrami, Caudill and Mazumder do not teach claim 1 limitation “a reasoner component that identifies one or more terms of the ontology that correspond semantically to a term of a query”, “identify, by the processor, one or more terms of the ontology” or “identifying, by the system, one or more terms of the ontology that correspond semantically to a term of a query.” However, these arguments themselves are conclusory statements, and don’t actually explain why the currently mapped reference arts allegedly do not teach said claim limitations. Therefore argument is unpersuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bahrami et al. (US Pub. 2018/0165135) in view of Caudill (US Pub. 2002/0129015) and Mazumder (Context-aware Path Ranking for Knowledge Base Completion, see attached NPL reference).
Regarding claim 1, Bahrami teaches 
	 A system, comprising: a memory that stores computer executable components (Fig. 14 #1404, #1426); and a processor that executes the computer executable components stored in the memory (Fig. 14 #1402, #1426), wherein the computer executable components comprise: an ontology component that generates an ontology based on unstructured data of a description of an application programming interface; and (Fig. 1 #145; Par. [0004, 43] API suggestion method works by breaking large corpus of unstructured API documentation sources into an ontology)
	Brahimi does not explicitly teach a reasoner component that identifies one or more terms of the ontology that correspond semantically to a term of a query, wherein based on a knowledge graph constructed by the ontology component, word embedding is used to learn global semantics, wherein a Context-aware Path Ranking algorithm employs bidirectional random walk.
	However, from the same field Caudill teaches
	a reasoner component that identifies one or more terms of the ontology that correspond semantically to a term of a query (Par. [0012] input queries and documents are broken into ontological structures and compared to created relevant, ranked results to the user)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the ontological comparison of documents to the incoming query to create a ranked list of results of Caudill into the API suggestion system of Bahrami. The motivation for this combination would have been to provide mechanisms for an information retrieval system to rank documents based on relevance to a query as explained in Caudill (Par. [0001]). 
	Brahimi and Caudill do not explicitly teach wherein based on a knowledge graph constructed by the ontology component, word embedding is used to learn global semantics, wherein a Context-aware Path Ranking algorithm employs bidirectional random walk.
	However, from the same field, Mazumder teaches wherein based on a knowledge graph constructed by the ontology component, word embedding is used to learn global semantics, wherein a Context-aware Path Ranking algorithm employs bidirectional random walk (Table 1; Abs., Section 4 – method of using Context-Aware Path Ranking algorithm to learn global semantics of entities before using a bidirectional random walk).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the Context-Aware Path Ranking algorithm of Mazumder into the API suggestion system of Bahrami. The motivation for this combination would have been to avoid improve scalability and reduce feature explosion as explained in Mazumder (Abs.). 
	Regarding claim 7, Bahrami, Caudill and Mazumder teach claim 1 as shown above, and Bahrami further teaches 
	The system of claim 1, wherein the description comprises at least one of: a definition; a document; or a specification. (Fig. 1 #115a-b; Par. [0029] API description is based on API at least documentation)
	Regarding claim 8, Bahrami, Caudill and Mazumder teach claim 1 as shown above, and Caudill further teaches 
	The system of claim 1, wherein the one or more terms of the ontology comprises at least one of: one or more verbs; or one or more nouns. (Par. [0085] predicates can be a verb or noun or any other part of speech)
Regarding claim 9, Bahrami, Caudill and Mazumder teach claim 1 as shown above, and Bahrami further teaches 
	The system of claim 1, wherein the query comprises a natural language query to locate one or more Web application programming interfaces. (Par. [0022] teaches Web APIs among other catalogued wherein the query comprises a natural language query to locate an API (Par. [0001, 44] a natural language query is used to search documents). 
	Regarding claim 10, see the rejection for claim 1.
	Regarding claim 16, see the rejection for claim 1.


Claims 2-4, 6, 11-13, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bahrami et al. (US Pub. 2018/0165135) in view of Caudill (US Pub. 2002/0129015) and Mazumder (Context-aware Path Ranking for Knowledge Base Completion), and further in view of Christophe et al. (US Pat. 9,922,344).
Regarding claim 2, Bahrami, Caudill and Mazumder teach claim 1 as shown above, but do not explicitly teach The system of claim 1, further comprising a transformation component that transforms the query into a second query comprising at least one of the one or more terms of the ontology.
However, from the same field, Christophe teaches The system of claim 1, further comprising a transformation component that transforms the query into a second query comprising at least one of the one or more terms of the ontology (Col. 16 [Lines 45-67] incoming queries are taking and broken down into ontological components and compared against similar queries for generating query suggestions (a second query)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the ontological comparison of the incoming query to previous queries of Christophe into the API suggestion system of Bahrami. The motivation for this combination would have been to help users obtain resources that satisfy their informational needs as explained in Christophe (Col 1. [Lines 39-43]). 
Regarding claim 3, Bahrami, Caudill and Mazumder teach claim 1 as shown above, but do not explicitly teach The system of claim 1, further comprising a recommendation component that recommends a second query comprising at least one of the one or more terms of the ontology.
However, from the same field, Christophe teaches The system of claim 1, further comprising a recommendation component that recommends a second query comprising at least one of the one or more terms of the ontology (Col. 16 [Lines 45-67] incoming queries are taking and broken down into ontological components and compared against similar queries for generating query suggestions).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the ontological comparison of the incoming query to previous queries for generating a query suggestion of Christophe into the API suggestion system of Bahrami. The motivation for this combination would have been to help users obtain resources that satisfy their informational needs as explained in Christophe (Col 1. [Lines 39-43]). 
Regarding claim 4, Bahrami, Caudill, Mazumder and Christophe teach claim 3 as shown above, and Caudill further teaches 
	The system of claim 3, further comprising a refinement component that revises the second query based on feedback corresponding to the second query, thereby facilitating at least one of improved processing accuracy or improved processing efficiency associated with the processor (Fig.16 #140; Par. [0001, 54, 115] user feedback is used to fine-tune query suggestion).
Regarding claim 6, Bahrami, Caudill and Mazumder teach claim 1 as shown above, but do not explicitly teach The system of claim 1, further comprising a presentation component that presents the one or more terms of the ontology to an entity.
However, from the same field, Christophe teaches The system of claim 1, further comprising a presentation component that presents the one or more terms of the ontology to an entity (Fig. 1 #102, #106, #115; Col. 24 [Lines 23-50] query suggestions are presented to user through an entity).

Regarding claim 11, see the rejection for claim 2.
Regarding claim 12, see the rejection for claim 3.
Regarding claim 13, see the rejection for claim 4.
Regarding claim 15, see the rejection for claim 6.
Regarding claim 17, see the rejection for claim 2.
Regarding claim 18, see the rejection for claim 3.
Regarding claim 19, see the rejection for claim 4.

Claims 5, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bahrami et al. (US Pub. 2018/0165135) in view of Caudill (US Pub. 2002/0129015) and Mazumder (Context-aware Path Ranking for Knowledge Base Completion, see attached NPL reference), and further in view of Aleman-Meza (Context-Aware Semantic Association Ranking, see attached NPL reference).
	Regarding claim 5, Bahrami, Caudill and Mazumder teach claim 1 as shown above, but do not explicitly teach 
	The system of claim 1, wherein based on the length of an exiting path, the reasoner component generates a level of confidence corresponding respectively to the one or more terms of the ontology, wherein the level of confidence characterizes a semantic relationship between the one or more terms of the ontology and the term of the query.
	However, from the same field, Aleman-Meza teaches
The system of claim 1, wherein based on the length of an exiting path, the reasoner component generates a level of confidence corresponding respectively to the one or more terms of the ontology, wherein the level of confidence characterizes a semantic relationship between the one or more terms of the ontology and the term of the query. (Section 2 and 3.2.2; path length is one of the factors used to determine semantic association rank (i.e. confidence between terms of ontology and query term) of other words)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the path length criteria of Aleman-Meza into the query scoring of Caudill. The motivation for this combination would have been to ease the process of analyzing across different sources of data and enable users to uncover previously unknown and potentially interesting relations as explained in Aleman-Meza (End of Section 1). 
	Regarding claim 14, see the rejection for claim 5.
	Regarding claim 20, see the rejection for claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J MITCHELL CURRAN/Examiner, Art Unit 2157        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157